Citation Nr: 1033093	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  09-08 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for Veteran's cause of death, and 
if so, whether service connection is warranted.

2.  Entitlement to a non-service-connected survivor's pension.

3.  Entitlement to accrued benefits. 
  


REPRESENTATION

Appellant represented by:	Carmelita R. Bumatay, Personal 
Representative


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran performed service with Commonwealth of the 
Philippines Recognized Guerrilla Service from February 1943 to 
January 1946.  The appellant seeks benefits as the Veteran's 
surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) that denied a petition to 
reopen a claim for Dependency and Indemnity Compensation (DIC) 
including service connection for the cause of death.  
 
The appellant testified before the Board sitting at the RO in 
April 2010.  A transcript of the hearing is associated with the 
claims file. 

The RO denied DIC, payment of accrued benefits, and a non-
service-connected survivor's pension in February 2003.  The issue 
of entitlement to accrued benefits and a non-service-connected 
survivor's pension was not addressed in the June 2008 decision.  
However, the issues were included in the January 2009 statement 
of the case and January 2010 supplemental statement of the case.  
In a February 2009, the appellant perfected an appeal.  The Board 
will assume jurisdiction and consider the issues.    


FINDINGS OF FACT

1.  The appellant is the Veteran's surviving spouse. 

2.  The Veteran died in March 1999.  The cause of death listed on 
the death certificate was coronary heart disease. 

3.  In February 2003, the RO denied the appellant's claim for 
Dependency and Indemnity Compensation including service 
connection for the cause of the Veteran's death because the 
primary cause of death, coronary heart disease, did not manifest 
in service or within a presumptive period after service and was 
not related to any aspect of service .  

4.  Evidence received since February 2003 is either cumulative or 
is not competent, does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim.

3.  The Veteran did not perform the requisite service to qualify 
for VA survivor pension benefits.  

4.  At the time of his death, the Veteran did not have any 
pending claims for VA benefits.  

5.  The appellant's claim for accrued benefits was received more 
than one year after the Veteran's death.  

CONCLUSIONS OF LAW

1.  A February 2003 rating decision that denied service 
connection for the Veteran's cause of death is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009). 

2.  New and material evidence has not been received to reopen a 
claim for entitlement to service connection for the Veteran's 
cause of death.  38 U.S.C.A.
§§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The appellant is not eligible for a VA non-service-connected 
survivor pension.  38 U.S.C.A. §§ 101(2), 101(24), 107, 1541 
(West 2002); 38 C.F.R. §§ 3.40, 3.203 (2009).  

4.  The appellant has no legal entitlement to accrued benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide and; (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of service 
connection for the cause of the veteran's death, section 5103(a) 
notice must be tailored to the claim.  The notice should include 
(1) a statement of the conditions, if any, for which a veteran 
was service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
The content of the section 5103(a) notice letter will depend upon 
the information provided in the claimant's application.  

In the case of a petition to reopen a final disallowed claim, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen a previously denied claim, and must notify 
the claimant of the evidence and information that is necessary to 
establish entitlement to service connection.   Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

In April 2008, the RO provided notice that did not meet all the 
requirements because it did not inform the appellant of the 
reason for the previous denial of service connection for the 
cause of the Veteran's death.  The notice did inform the 
appellant that the Veteran had no service connected disorders at 
the time of death and of the criteria for establishing service 
connection for a primary or contributory cause of death.  

Although an adequate notice was not provided prior to the initial 
decision and although information in a decision may not 
substitute for adequate notice, the Board concludes that the 
error was not prejudicial to the appellant.  In written 
statements to VA, the appellant and her representative 
acknowledged that the reason for the previous denial was because 
the evidence did not show a relationship between the cause of 
death and any aspect of service.  The appellant and the 
representative provided additional lay statements relevant to the 
reason for denial.  Moreover, based on the information that was 
provided in a January 2009 statement of the case, the appellant 
is reasonably expected to have actual knowledge and understand 
what is required to reopen the claim.  Accordingly, the notice 
error did not affect the essential fairness of the adjudication.  

With regard to the claim as to whether the appellant has basic 
eligibility for VA pension benefits and the claim as to whether 
the appellant has legal entitlement to accrued benefits, the 
Board finds that because those claims are limited to statutory 
interpretation, the notice provisions do not apply in this case.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 
(June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the claimed 
benefit.)
 
In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant evidence.  As the Board has 
found that there is no in-service treatment for cardiovascular 
disease, there is no treatment for any such disorder for many 
years thereafter, and there is no competent suggestion of a 
relationship of the disorder to service, the Board finds that an 
opinion regarding the etiology of the Veteran's cause of death 
need not be obtained in this case.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 
C.F.R. § 3.159(c)(4)(i).  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of the 
law.  

The appellant contends that the Veteran's cause of death was 
related to his wartime service and that she is entitled to 
accrued benefits and a non-service-connected survivor's pension.  

Service Connection for the Cause of Death

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service. 
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  In 
addition, laws and regulations provide that certain individuals 
and groups are considered to have performed active military, 
naval, or air service for purposes of VA benefits.  
38 C.F.R. § 3.7.  Service in the organized military forces of the 
Government of the Commonwealth of the Philippines and Recognized 
Guerrilla Service is recognized service for certain VA purposes, 
as authorized by 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.   An 
affidavit of service, record of enlistment, and record of 
discharge showed that the Veteran performed service in the 
Recognized Guerrilla Service from February 1943 to January 1946.  
38 U.S.C.A. § 107(a) authorizes the payment of DIC benefits based 
upon service as a recognized guerilla.  Therefore, the Board 
concludes that the appellant's spouse met the service 
requirements for eligibility for VA Dependency and Indemnity 
Compensation benefits.  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of death.  
For a service-connected disability to be the principal (primary) 
cause of death, it must singly or with some other condition be 
the immediate or underlying cause of death or be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause it must contribute substantially or 
materially; it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there was a 
causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for 
a "chronic disease," may be granted if manifest to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  The 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 U.S.C.A. § 3.303(b).

Some chronic diseases may be presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within a specified 
period after the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) 
and 38 C.F.R. 
§ 3.309(a) (listing applicable chronic diseases, including 
cardiovascular-renal disease).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Where service medical records are not 
available, the Board's obligation to explain its findings and 
conclusions and to consider the benefit-of-the-doubt rule is 
heightened.  Pruitt v. Derwinski, 2 Vet.App. 83 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

In August 2002, a local civil registrar certified that the 
appellant and the Veteran were married in July 1949.  The Board 
concludes that the appellant is the Veteran's unmarried surviving 
spouse.  

Service treatment records are limited to a January 1946 discharge 
physical examination performed by a medical officer of the 
Philippine Army.  In the Statement and Medical History of the 
Examinee, the Veteran indicated that he was not disabled or 
suffering from any wound, injury, or disease whether or not 
incurred in the military service.  The medical officer noted that 
the cardiovascular system was normal and that a chest X-ray was 
negative.   

The Veteran died in March 1999.  The cause of death listed on the 
death certificate and in August 2002 correspondence from the 
attending physician was coronary heart disease.  The physician 
did not note any contributory causes.  

In February 2003, the RO denied service connection for the cause 
of death because the Veteran's heart disease did not manifest in 
service or within the presumptive period after service and 
because there was no competent and credible evidence of a 
relationship between the Veteran's cause of death and any aspect 
of service.  The appellant did not express disagreement within 
one year, and the decision became final. 

VA may reopen and review a claim that has been previously denied 
if new and material evidence is submitted.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and it must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  For purposes of the new and material 
evidence analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

The RO received the appellant's petition to reopen the final 
disallowed claim for service connation for the cause of the 
Veteran's death in March 2008.  

Since February 2003, the RO received the following evidence:  VA 
administrative records of an application and travel order for VA 
medical care in July 1975, January 1976, and March 1976;  records 
of private medical care in July 1986 and March 1998;  records of 
private hospital care in March 1999; duplicate copies of the 
Veteran's enlistment and discharge certificates for guerrilla 
service; records of an application and response for payment of 
back pay from a fund provided by the government of the Republic 
of the Philippines; and written statements from the appellant or 
her representative in July 2008, December 2009, and March 2010.   

The duplicate copies of the Veteran's enlistment and discharge 
certificates are not new as they had been previously considered.  
The Veteran was found to have qualifying service for DIC, and the 
dates and nature of his service are not at issue.  

The remaining evidence received is new because it had not been 
previously considered by VA adjudicators.  

The appellant submitted copies of VA administrative records that 
showed the Veteran applied for VA medical care for unspecified 
symptoms in July 1975.  In January 1976, VA provided travel 
orders to fund transportation for the Veteran to a VA facility.  
In correspondence in March 1976, the RO noted that the Veteran 
did not report for care and that he must submit a new request if 
he continued to seek VA hospital care.  The file contains a 
single sheet of clinical notations by a private physician.  In 
July 1986, the physician diagnosed bronchitis and prescribed 
antibiotic medication.  In March 1998, the physician noted the 
Veteran's symptoms of cough for one week, shortness of breath, 
and back pain.  The physician did not note a diagnosis or 
treatment plan.  The Board concludes that these records are not 
material because they do not show a diagnosis or treatment for 
heart disease.  

Records from a private hospital in n March 1999 showed that the 
Veteran was admitted with symptoms of epigastric pain.  After 
some doses of oral medication, the attending physician noted that 
the Veteran was having difficulty swallowing and exhibited 
symptoms of tachycardia.  The physician diagnosed acid peptic 
disease and the possibility of a cerebrovascular accident.  The 
Veteran died later the same day.  The cause of death listed on 
the death certificate was coronary heart disease.  Although new, 
the records of hospital care on the day of the Veteran's death 
are not material because they confirm the cause of death already 
shown on the previously considered death certificate and do not 
suggest a relationship between the cause of death and any aspect 
of service.  

Those portions of the appellant's statements that refer to 
earlier claims for a veteran's pension in 1956 and for back pay 
in 1969-70 are not material because they refer to benefits 
provided by the government of the Republic of the Philippines.  
There is no indication that either benefit was related to 
coronary heart disease.    

In statements in July 2008 and December 2009, the appellant noted 
that she met the Veteran in March 1949, described the nature and 
circumstances of the Veteran's service, and suggested a 
relationship between his cause of death and service.  She noted 
that the Veteran endured malnutrition, stress, fatigue, and lack 
of medical care while hiding and fighting as a guerrilla.  The 
Board acknowledges that the appellant is competent to report on 
the nature of the Veteran's wartime service as she may have 
learned from him during his lifetime.  The Board finds that the 
description of his hardships is credible as it is consistent with 
historical information regarding Philippine guerrilla activity.  
However, the Board concludes that the appellant is not competent 
to provide an opinion that the Veteran's death in 1999 from heart 
disease was related to that service more than 50 years earlier.  
A determination of the origin of the Veteran's coronary heart 
disease requires medical expertise.  As a layperson, the 
appellant does not possess the necessary knowledge of medical 
principles, and her assertions, standing alone, are not probative 
as to the etiology of his current extremity symptoms. See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The appellant does not 
contend that the Veteran was diagnosed and treated for heart 
disease prior to 1999.  There is no evidence of a manifestation 
of heart disease in service or prior to 1999 and no credible 
medical evidence to suggest an association of the disease to 
service.  Therefore, the Board concludes that the appellant 
statements regarding a relationship to service are not competent 
and therefore not material to the reason for the previous denial 
of service connection.  

As the evidence received since the last final disallowance of the 
claim is either cumulative or not material to the reason for the 
previous denial, and does not raise a reasonable possibility of 
substantiating the claim, the petition to reopen the claim for 
service connection for the cause of death is denied.  

Non-service-connected Survivor Pension

The Board refers to the discussion above regarding evidence of 
the Veteran's service.  

While the Veteran served during wartime, his service as a 
recognized guerilla from March 1945 to January 1946 does not 
qualify the appellant for entitlement to VA survivor pension 
benefits.  Persons with service in the Philippine Commonwealth 
Army, USAFFE (U.S. Armed Forces, Far East), including the 
recognized guerrillas, or service with the New Philippine Scouts 
shall not be deemed to have been in active military service with 
the Armed Forces of the United States for the purpose of 
establishing entitlement to VA non-service-connected death 
pension benefits.  
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Therefore, the Board finds 
that the appellant is not eligible for the requested benefit.  
While the Veteran's service, as described above, may be 
sufficient for certain VA purposes (such as DIC), it is not the 
type of service that can qualify a claimant for other VA 
benefits, such as a non-service- connected death pension in this 
case.  Applications for and award of benefits by the government 
of the Republic of the Philippines are not relevant to 
eligibility for VA benefits.  

This is a case where the law is dispositive.  Basic eligibility 
for death pension benefits is precluded based on the service of 
appellant's spouse.  Therefore, the Board must deny the appeal.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  



Accrued Benefits

In order for a claimant to be entitled to accrued benefits, the 
Veteran must have had a claim pending at the time of his death 
for such benefits or else be entitled to them under an existing 
rating or decision.  Applications for accrued benefits must be 
filed within one year after the date of death.  38 U.S.C.A. §§ 
5101(a), 5121(a)(c); 
Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  In this case, the 
Veteran did not have any VA claims pending at the time of his 
death.  Additionally, the appellant did not file her claim for 
accrued benefits until August 2002, more than one year after the 
Veteran's death in March 1999.  Thus, her claim was not timely 
filed.  

In an issue such as this one, where the law and not the evidence 
is dispositive of the issue before the Board, the claim should be 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Accordingly, entitlement to accrued benefits is denied.


ORDER

The petition to reopen a final disallowed claim for service 
connection for the cause of the Veteran's death is denied.  

The appellant is not eligible for VA death pension benefits, and 
the claim is denied.  

Legal entitlement to accrued benefits is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


